Opinion of the Court
Darden, Chief Judge:
Following execution of a petition for grant of review by this Court, the Judge Advocate General, United States Army, appointed appellate defense counsel from his office to represent the accused. Subsequently the accused requested that he be represented by Captain Robert L. Lasting, JAGC, stationed at Oakland Army Base, California, and Captain Jeffrey Hancock, JAGC, stationed at the Presidio of San Francisco, California. The Judge Advocate General denied his request.
For the reasons set forth in United States v Patterson, 22 USCMA —, 46 CMR — (1973), we find no error in the action of the Judge Advocate General.
The decision of the United States Army Court of Military Review is affirmed.
Judge Duncan concurs.